UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6993


BRANDON MICHAEL PICKENS,

                     Plaintiff - Appellant,

              v.

FRANK L. PERRY; ROBESON COUNTY; BRAD PERRITT; JAMES MCRAE;
MARY LOCKLEAR; JACQUELINE SMITH; JOY DAVIS; T. GRAHAM; E.
LECHLITER; MR. BULLARD; PAM CALLAHAN; NINA SEALS; DAVY
BULLARD; LARON LOCKLEAR; W. PARRISH; JOHN DOES 1, 2; MELBA
WEBSTER; JANE DOE; NCPLS; IDS LEGAL CONTRACTOR; NORTH
CAROLINA GENERAL ASSEMBLY; ERIKA RANSOM,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-ct-03189-BO)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Michael Pickens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Michael Pickens appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Pickens v. Perry, No. 5:16-ct-03189-BO (E.D.N.C. May

18 & Sept. 15, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           2